ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




             Bayview Loan Servicing, LLC v. 2010 Real Estate Foreclosure, LLC,
                                 2013 IL App (1st) 120711




Appellate Court            BAYVIEW LOAN SERVICING, LLC, As Servicer for Citimortgage,
Caption                    Inc., Assignee of Mortgage Electronic Systems, Inc., as Nominee for
                           Credit Suisse First Boston Financial Corporation, Plaintiff-Appellee, v.
                           2010 REAL ESTATE FORECLOSURE, LLC, Intervenor-Appellant
                           (Mark Laskowski, The Bank of Commerce, Under Mortgage Recorded
                           as Document Number 0703908031, Pacific Realty Group, LLC, Under
                           Memorandum and Affidavit of Equitable Interest, Recorded as Document
                           Number 0834555052, Nonrecord Claimants, Unknown Tenants, and
                           Unknown Owners, Defendants).


District & No.             First District, Second Division
                           Docket No. 1-12-0711


Filed                      June 25, 2013


Held                       The denial of intervenor’s motion to vacate the confirmation of a
(Note: This syllabus       foreclosure sale following a judgment of foreclosure and an order of sale
constitutes no part of     was not an abuse of discretion, notwithstanding intervenor’s contentions
the opinion of the court   that plaintiff failed to register as a collection agency under the Collection
but has been prepared      Agency Act, or prove it was exempt, and that plaintiff filed a defective lis
by the Reporter of         pendens, since intervenor failed to establish that plaintiff, the loan
Decisions for the          servicer, was subject to the Act, and the lis pendens plaintiff filed
convenience of the         complied with the Mortgage Foreclosure Law; therefore, intervenor failed
reader.)
                           to prove that “justice was otherwise not done” pursuant to section 15-
                           1508(b) of the Foreclosure Law.


Decision Under             Appeal from the Circuit Court of Cook County, No. 09-CH-25261; the
Review                     Hon. Jesse G. Reyes, Judge, presiding.
Judgment                   Affirmed.


Counsel on                 Acumen Law Group, LLC, of Chicago (Bardia Fard, of counsel), for
Appeal                     appellant.

                           Law Offices of Ira T. Nevel, LLC (Ira T. Nevel, of counsel), and Noonan
                           & Lieberman, Ltd. (Ruth B. Sosniak, of counsel), both of Chicago, for
                           appellee.


Panel                      PRESIDING JUSTICE HARRIS delivered the judgment of the court,
                           with opinion.
                           Justices Connors and Simon concurred in the judgment and opinion.



                                              OPINION

¶1          Plaintiff, Bayview Loan Servicing, LLC, as servicer for Citimortgage, Inc., assignee of
        Mortgage Electronic Registration Systems, Inc., as nominee for Credit Suisse First Boston
        Financial Corporation (plaintiff), brought this mortgage foreclosure action against
        defendants, Mark E. Laskowski, the Bank of Commerce, under mortgage recorded as
        document number 0703908031, Pacific Realty Group, LLC, under memorandum and
        affidavit of equitable interest, recorded as document number 0834555052, nonrecord
        claimants, unknown tenants and unknown owners (collectively defendants) on July 23, 2009.
        Defendants are not parties to this appeal. After a judgment of foreclosure and order of sale
        was entered by the circuit court, a judicial sale of the subject property occurred. Upon the
        motion of plaintiff, the circuit court confirmed the judicial sale. Intervenor, 2010 Real Estate
        Foreclosure, LLC, sought to vacate the confirmation of the sale pursuant to both section 2-
        1301(e) of the Illinois Code of Civil Procedure (Code) (735 ILCS 5/2-1301(e) (West 2010))
        and section 15-1508(b) of the Illinois Mortgage Foreclosure Law (Foreclosure Law) (735
        ILCS 5/15-1508(b) (West 2010)). Following a hearing, the circuit court denied intervenor’s
        motion to vacate the confirmation of the sale. At issue here is whether the circuit court
        abused its discretion in denying intervenor’s motion to vacate the confirmation of the sale.
        Initially, we note that we have only analyzed the component of intervenor’s motion to vacate
        brought pursuant to section 15-1508(b) of the Foreclosure Law. The component of
        intervenor’s motion to vacate brought pursuant to section 2-1301(e) of the Code is not
        applicable here because plaintiff invoked the mandatory obligations under section 15-1508(b)
        of the Foreclosure Law when it properly motioned for a confirmation of the sale. Under
        section 15-1508(b) of the Foreclosure Law, we hold that intervenor failed to carry its burden
        of proving that sufficient grounds existed to vacate the confirmation of sale in this case.
        Specifically, intervenor failed to show that “justice was otherwise not done” in the judicial

                                                  -2-
       sale in accordance with section 15-1508(b) of the Foreclosure Law. Accordingly, the circuit
       court did not abuse its discretion in denying intervenor’s motion to vacate the confirmation
       of the sale.

¶2                                        JURISDICTION
¶3         On January 17, 2012, the circuit court denied intervenor’s motion to vacate the
       confirmation of the sale. On March 30, 2012, this court allowed intervenor leave to file a late
       notice of appeal. Intervenor filed its late notice of appeal on April 4, 2012. Accordingly, this
       court has jurisdiction pursuant to Illinois Supreme Court Rules 301 and 303 governing
       appeals from final judgments entered below. Ill. S. Ct. R. 301 (eff. Feb. 1, 1994); R. 303 (eff.
       May 30, 2008).

¶4                                        BACKGROUND
¶5         Plaintiff brought its complaint to foreclose a mortgage against defendants on July 23,
       2009.1 On January 23, 2010, the circuit court entered a judgment of foreclosure and order of
       sale. The circuit court additionally entered the following orders: summary judgment was
       entered against Laskowski; the unknown owners, unknown tenants, and nonrecord claimants
       were dismissed; and an order of default was entered against the remaining defendants.
¶6         On May 13, 2010, intervenor filed its appearance and an emergency motion to “continue
       sale.” At this time, attorney Stephen Richek represented intervenor. In its motion, intervenor
       argued that it was the successful bidder at the foreclosure sale conducted by the second
       mortgagee on the property. Intervenor further asserted that it had “a [m]otion pending to be
       heard on June 4, 2010 as to whether the sale of the second mortgage will be vacated due to
       bankruptcy issues” and that “if [it was] successful in vacating the sale of the second
       mortgage then it needs to deliver the property in the same condition as it was prior to the sale
       so that the second mortgage can be in a position to decide whether it will pay off the first lien
       or what it will do.” On May 17, the circuit court entered an order allowing intervenor to
       intervene and stayed the sale.
¶7         On July 1, 2010, a similarly named entity, “2010 Real Estate Foreclosure, LLC 1106”
       (1106), represented by attorney Adam S. Tracey, filed a motion to set aside the sale alleging
       that the sale of the property violated a bankruptcy stay.
¶8         On July 14, 2010, plaintiff filed a “motion for order approving the report of sale and
       distribution and possession.” Plaintiff stated that the judicial sale of the property occurred
       on June 25, 2010.
¶9         On November 23, 2010, 1106 filed a motion to set aside the sale of the property, again
       alleging the sale violated a bankruptcy stay.
¶ 10       On January 5, 2011, plaintiff filed another motion for an order approving the report of



               1
                The common address for the subject property is 1106 E. Oakton Street, in Arlington
       Heights, Illinois, 60004.

                                                 -3-
       sale and for distribution and possession for the judicial sale that occurred on June 25, 2010.2
       The report of sale indicated a deficiency on the amount owed under the mortgage of
       $78,789.23. Also on January 5, 2011, the circuit court entered an order on “defendant’s
       motion to set aside sale.” In the caption, defendant was listed as “2010 Real Estate, et al.”
       The order denied defendant’s motion without prejudice and stated “the movant not appearing
       and plaintiff tendering to the court an order annulling the stay entered by the bankruptcy
       court.” The record is not clear whether the defendant on this particular motion was intervenor
       or the similarly named party, 1106.
¶ 11        Intervenor, now represented by the Acumen Law Group, LLC,3 filed a response in
       opposition to plaintiff’s motion for an order approving the report of sale and for distribution
       and possession. In its response, intervenor alleged that there was a second mortgage on the
       property, also subject to a foreclosure proceeding under case number “09-CH-04354.”
       Intervenor was the successful bidder at the February 2, 2010, judicial sale brought by the
       second mortgagee on the subject property. Intervenor argued that the circuit court should not
       confirm the sale of the property in the present action because it would “severely prejudice,
       and potentially moot, [intervenor’s] *** pending motion to vacate confirmation of sale in the
       [second] mortgage action.” Intervenor asked the court to deny plaintiff’s motion to confirm
       the sale “pending a full adjudication”of its motion to vacate the sale in the second mortgage
       foreclosure action. Intervenor alleged that after it was the successful bidder at the judicial
       sale of the property for the second mortgage, it learned that “a fraudulent release of the [first]
       mortgage had been recorded with the Cook County Recorder of Deeds.” Intervenor further
       alleged that plaintiff filed a defective lis pendens. According to intervenor, had it known of
       the alleged fraudulent release and defective lis pendens, it would not have bid on the property
       at the judicial sale of the property brought by the second mortgagee.
¶ 12       On September 26, 2011, plaintiff refiled its report of sale and distribution. On that same
       day, the circuit court entered an order confirming the judicial sale of the property.
¶ 13        On October 24, 2011, intervenor filed a motion, pursuant to section 2-1301(e) of the
       Code (735 ILCS 5/2-1301(e) (West 2010)), to vacate the confirmation of the foreclosure sale
       and to intervene. Intervenor argued that it acted diligently, had meritorious claims, would be
       severely penalized if the confirmation of the sale is not vacated, and that plaintiff would not
       be prejudiced by a vacation of the confirmation of the sale. Intervenor stated it had
       unsuccessfully attempted to vacate the confirmation of the judicial sale brought by the second
       mortgagee. In support of its allegation that it had meritorious claims, intervenor relied on
       section 15-1508(b)(iv) of the Foreclosure Law (735 ILCS 5/15-1508(b)(iv) (West 2010)),
       claiming that justice would not otherwise be done if confirmation of the sale was not vacated.


               2
                   Plaintiff had already filed the motion on July 14, 2010, and refiled it on December 15, 2010.
               3
                 Acumen Law Group, LLC, later filed an appearance on behalf of intervenor on July 8, 2011.
       The appearance was not a substitute appearance and states Acumen Law Group, LLC, was the
       “Initial Counsel of Record,” even though attorney Stephen Richek, on May 13, 2010, had previously
       filed an appearance and an emergency motion to continue the sale of the property due to a
       bankruptcy issue.

                                                      -4-
       To show that justice would not otherwise be done, intervenor realleged that plaintiff filed a
       defective lis pendens and that a fraudulent release of a mortgage occurred. Accordingly,
       intervenor claimed that “[a]s a consequence of the fraudulent release of the first mortgage
       and the defective lis pendens, [it] actually and reasonably believed that it was purchasing the
       [p]roperty without the first mortgage encumbrance.” Intervenor alleged that had it known of
       the first mortgage, it would not have bid at the foreclosure sale brought by the second
       mortgagee. Additionally, intervenor alleged that plaintiff was not licensed as a collection
       agency under the Illinois Collection Agency Act (Collection Act) (225 ILCS 425/1 et seq.
       (West 2010)). According to intervenor, plaintiff was required under the Collection Act to be
       licensed. Therefore, intervenor argued that plaintiff’s foreclosure action was void.
¶ 14        As exhibit “A” to its motion, intervenor attached a print out from the Cook County
       recorder of deeds website. Intervenor highlighted the section of the printout where the lis
       pendens was listed on the website. Under the heading “Grantor/Trust No.” plaintiff’s name
       appears, and under the heading “Grantee/Trust No.” the name of codefendant Mark
       Laskowski appears. The following disclaimer appears at the bottom of the print out:
                “While the Cook County Recorder of Deeds (CCRD) attempts to keep this website
            up to date with existing law and policies, the CCRD does not guarantee the accuracy of
            any of the information contained herein, including, but not limited to, database
            information and document images. CCRD also does not guarantee the legality of the
            documents and database information contained herein and accepts no liability for any
            damages incurred, whether directly, indirectly, incidental, punitive or consequential as
            a result of any errors, omissions, or discrepancies in any information published on this
            website or any use of this website, including, but not limited to use of on-line forms or
            affidavits.”
¶ 15        As exhibit “B,” intervenor attached a copy of the lis pendens filed by plaintiff. The lis
       pendens contains a legal description of the property with the common address of 1106 East
       Oakton Street, Arlington Heights, Illinois 60004, and states that a mortgage foreclosure
       action was filed on July 23, 2009. The lis pendens lists the circuit court case number and
       identifies the parties to the case. It lists Mark Laskowski as the titleholder of record and as
       the mortgagor. The mortgagee is identified as plaintiff. The date of the mortgage is listed as
       November 14, 2005. The Cook County recorder of deeds document number is listed as
       0531847023. Under the heading “Other Parties in Interest,” the lis pendens lists the
       defendants in the foreclosure action, i.e.: “Mark E. Laskowski, The Bank of Commerce,
       under mortgage recorded as document number 0703908031, Pacific Realty Group, LLC,
       under memorandum and affidavit of equitable interest, recorded as document number
       0834555052, nonrecord claimants, unknown tenants and unknown owners.”
¶ 16        As exhibit “C,” intervenor attached a copy of its motion to vacate the confirmation of the
       judicial sale entered in case number “09 CH 04354,” i.e. the foreclosure action brought by
       the second mortgagee on the subject property. As exhibit “D,” intervenor attached a copy of
       its earlier filed response in opposition to plaintiff’s motion for an order approving the report
       of sale and distribution and possession.
¶ 17        On November 22, 2011, the circuit court allowed intervenor to intervene in the matter


                                                 -5-
       and allowed plaintiff to file responsive pleadings.4
¶ 18       In response, plaintiff argued that intervenor did not act diligently in this matter and that
       since intervenor already filed an objection to the confirmation of the judicial sale,
       intervenor’s motion should be considered a motion to reconsider. Furthermore, plaintiff
       asserted that it was exempt under section 2.03 of the Collection Act because it is a fiduciary
       of a financing and lending institution. 225 ILCS 425/2.03 (West 2010).
¶ 19       In reply, intervenor argued that the circuit court cannot determine as a matter of law that
       plaintiff is a fiduciary of a finance and lending institution.
¶ 20       At oral argument before the circuit court, the following exchange occurred between the
       circuit court and counsel for intervenor:
                “THE COURT: All right. *** With regard to lis pendens, what is the purpose of lis
           pendens?
                MR. FARD [attorney for intervenor]: Your Honor, to provide notice to third part[ies].
                THE COURT: So someone is checking the lis pendens, and there is indication that
           there are some other entities or parties or individuals listed. What does that do? Does that
           not provide notice?
                MR. FARD: Arguably, yes, your Honor. There would be constructive notice.
                THE COURT: So the fact that when you checked the lis pendens, if you see
           [plaintiff] listed on there, wouldn’t that put your client on notice?
                MR. FARD: Had my clients actually, I guess, downloaded the document and looked
           at the lis pendens, yes, they would have actual notice at that time. But I believe we had
           previously submitted affidavits attesting to the fact that that didn’t occur here.”
¶ 21       In response plaintiffs orally argued that the lis pendens was correct and that intervenor
       should have actually checked the lis pendens, not relied on the Cook County recorder of
       deed’s website.
¶ 22       The circuit court denied intervenor’s motion to vacate the order confirming the sale of
       the property. The circuit court made the following findings:
           “[N]umber one, there was a lis pendens. The lis pendens did indicate that there was an
           entity here when the search was done.
                The cases are clear that what a lis pendens is supposed to do is put the parties on
           notice, put the parties on notice that there may or may not possibly be a cloud on the title.
                Therefore, at that point in time, once the parties are placed on notice that there may
           or may not be a cloud on the title, its incumbent upon the party conducting the search to
           make any inquiries in determining whether or not there is a cloud on the title.


               4
                It is unclear from the record why intervenor again sought an order allowing it to intervene
       when the circuit court had already allowed it to intervene on May 13, 2010. In its response, plaintiff
       questioned whether intervenor should be allowed to intervene under section 15-1501 of the
       Foreclosure Law. 735 ILCS 5/15-1501 (West 2010). Intervenor, for its part, argued that it had
       already been allowed to intervene in the matter.

                                                    -6-
               Here the parties were placed on notice, given the fact that there was indication that
           something had transpired prior to the search.”
       Regarding whether intervenor had established that plaintiff was a collection agency subject
       to the Collection Act, the circuit court made the following finding:
               “Here it hasn’t been established whether or not [plaintiff] really is a collection agency
           or not. There’s no indication that it’s registered as a collection agency with the Secretary
           of State or with any other entity in the state with regard to how [plaintiff] conducts itself.
               What has been presented in the pleadings is that [plaintiff] is a servicer. It’s a servicer
           of the loan.
               Now, no evidence has been established to indicate that the servicing of the loan is
           related to a collection agency or defined as a collection agency. It’s merely servicing the
           loan. And that’s the entity that’s in front of this Court with regard to this matter.”
¶ 23       On March 30, 2012, this court allowed intervenor to file a late notice of appeal. On April
       4, 2012, intervenor filed its notice of appeal.

¶ 24                                        ANALYSIS
¶ 25       Before this court, intervenor argues that the circuit court erred when it denied its motion
       to vacate the confirmation of sale. As support, intervenor argues that plaintiff failed to
       register as a collection agency under the Collection Act, and that plaintiff filed a defective
       lis pendens. In response, plaintiff argues that it is exempt from the requirements of the
       Collection Act and that it filed a proper lis pendens in this matter. We allowed plaintiff to
       supplement its brief and to include additional authority.5 Intervenor did not file a reply brief
       before this court.
¶ 26       Initially, we must make note of the state of the record in this case. There appear to be
       many inconsistencies in the record, many of the pleadings appear to be out of order, and
       pleadings or orders may be missing from the record. For example, intervenor opposed the
       motion to confirm the sale and filed responsive pleadings. Absent from the record is any
       transcript of what occurred at the hearing, if there even was a hearing, or whether the circuit
       court ruled on the issues brought up in intervenor’s response. The record only shows that on
       September 26, 2011, the circuit court entered the order confirming the judicial sale. It is also
       unclear why intervenor repeatedly motioned to be allowed to intervene even though the
       circuit court had allowed it to do so as early as May 13, 2010, albeit under a different
       attorney. We remind intervenor that it is the burden of the appellant to present a complete
       record of proceedings. In re Marriage of Gulla, 234 Ill. 2d 414, 422 (2009). Furthermore,
       “[a]ny doubts which may arise from the completeness of the record will be resolved against
       the appellant.” Foutch v. O’Bryant, 99 Ill. 2d 389, 391-92 (1984).
¶ 27       Additionally, we must address the procedural posture of this case, an issue neither party
       addressed in its briefs before this court. We do so now because it has direct bearing on our


               5
              We note that plaintiff’s initial brief was filed by the law office of Ira T. Nevel, LLC. The
       supplemental brief, however, was filed by the law firm of Noonan and Lieberman.

                                                  -7-
       analysis of the issue at hand. Intervenor brought its motion to vacate pursuant to section 2-
       1301(e) of the Code, which provides “[t]he court may in its discretion, before final order or
       judgment, set aside any default, and may on motion filed within 30 days after entry thereof
       set aside any final order or judgment upon any terms and conditions that shall be reasonable.”
       735 ILCS 5/2-1301(e) (West 2010). To prove it had a meritorious claim, intervenor
       additionally argued “justice was not otherwise done” according to section 15-1508(b) of the
       Foreclosure Law. Section 15-1508(b) of the Foreclosure Law provides, in relevant part:
            “Upon motion and notice in accordance with court rules applicable to motions generally,
            which motion shall not be made prior to sale, the court shall conduct a hearing to confirm
            the sale. Unless the court finds that (i) a notice required in accordance with subsection
            (c) of Section 15-1507 was not given, (ii) the terms of sale were unconscionable, (iii) the
            sale was conducted fraudulently, or (iv) that justice was otherwise not done, the court
            shall then enter an order confirming the sale.” 735 ILCS 5/15-1508(b) (West 2010).
¶ 28        A panel of this court held that relief according to section 2-1301(e) of the Code was not
       available to a defendant seeking to vacate a confirmation of a sale. Mortgage Electronic
       Registration Systems, Inc. v. Barnes, 406 Ill. App. 3d 1, 4-5 (2010). The Barnes court held,
       rather, that the defendant could only proceed under section 15-1508(b) of the Foreclosure
       Law, and reasoned:
            “The Foreclosure Law governs the mode of procedure for mortgage foreclosures in
            Illinois [citation], and ‘any inconsistent statutory provisions shall not be applicable’ (735
            ILCS 5/15-1107(a) (West 2008)). Section 15-1508(b) of the Foreclosure Law provides
            that, after the foreclosure judgment and judicial sale, the circuit court shall confirm the
            sale unless the court finds that (i) a required notice was not given, (ii) the terms of the
            sale were unconscionable, (iii) the sale was conducted fraudulently, or (iv) that justice
            was otherwise not done. 735 ILCS 5/15-1508(b) (West 2008). Because section 15-
            1508(b) limits the court’s discretion to refuse confirmation of the sale to those four
            specified grounds, it is more restrictive than and, thus, inconsistent with section 2-
            1301(e) of the Code. If section 15-1508(b) of the Foreclosure Law did not prevail over
            section 2-1301(e) of the Code, then the latter would eviscerate the former because parties
            could thwart section 15-1508(b) by filing petitions to vacate nonfinal judgments even
            after foreclosure sales have been held. Such a practice would undermine the sale process
            because bidders would have no confidence that sales would be confirmed. Therefore,
            defendant could not utilize section 2-1301(e) of the Code to circumvent section 15-
            1508(b) of the Foreclosure Law after [plaintiff] filed its motion to approve the sale.” Id.
            at 4-5.
¶ 29        Recently, the Second District of this court disagreed with this district’s holding in
       Barnes. Wells Fargo Bank, N.A. v. McCluskey, 2012 IL App (2d) 110961, appeal allowed,
       No. 115469 (Ill. Mar. 27, 2013). The Second District, in McCluskey, held that a section 2-
       1301(e) motion may be entertained by the circuit court even after the judicial sale of a
       property has occurred. Id. ¶ 14. In ruling as it did, the Second District relied upon its own
       decision in Merchants Bank v. Roberts, 292 Ill. App. 3d 925 (1997), and on the language of
       section 15-1107(a) of the Foreclosure Law. McCluskey, 2012 IL App (2d) 110961, ¶¶ 11-13.
       After reviewing the above authorities, we find no reason to depart with our own district’s

                                                  -8-
       decision in Barnes that the proper avenue to challenge the conformation of sale is under
       section 15-1508(b) of the Foreclosure Law. Unlike the Second District in McCluskey, we do
       not believe Roberts directly addressed whether section 2-1301(e) of the Code could be
       utilized to circumvent section 15-1508(b) of the Foreclosure Law. Rather, the Roberts court
       analyzed the issue as a section 2-1301(e) motion, but then remanded the matter “for a hearing
       in accordance with the provisions of section 15-1508” of the Foreclosure Law. Roberts, 292
       Ill. App. 3d at 932. The Roberts court, therefore, did not answer whether there was a conflict
       between section 2-1301(e) of the Code and section 15-1508(b) of the Foreclosure Law. Id.
       The McCluskey court also held that the Barnes court improperly relied upon the following
       language in section 15-1107(a) of the Foreclosure Law:
                “ ‘If a mortgage lien is being foreclosed under this Article and one or more non-
            mortgage liens or encumbrances is being foreclosed or enforced in the same proceedings,
            regardless of the respective priorities of the various liens or encumbrances, the
            procedures and all other provisions of this Article shall govern such proceedings, and any
            inconsistent statutory provisions shall not be applicable.’ ” McCluskey, 2012 IL App (2d)
            110961, ¶ 12 (quoting 735 ILCS 5/15-1107(a) (West 2008)).
       The McCluskey court reasoned that “[n]either in Barnes nor in this case were any
       nonmortgage liens or encumbrances at issue. Thus, the Barnes court’s reliance on section 15-
       1107(a) was misplaced.” Id. Although it appears that the Barnes court did quote from the
       above cited language in section 15-1107(a) of the Foreclosure Law, the McCluskey court
       failed to cite the final sentence of section 15-1107(a), which provides:
            “Without limiting the foregoing, any provision of Article XII or any other Article of the
            Code of Civil Procedure shall apply unless inconsistent with this Article and, in case of
            such inconsistency, shall not be applicable to actions under this Article.” 735 ILCS 5/15-
            1107(a) (West 2008).
       Based on the final sentence of section 15-1107(a) of the Foreclosure Law, we believe section
       15-1107(a) does provide the necessary language for the holding in Barnes.
¶ 30        We further find support for the rationale contained in the Barnes decision in our supreme
       court’s opinion in Household Bank, FSB v. Lewis, 229 Ill. 2d 173, 178-79 (2008). Although
       the issue decided in Lewis is different from the issue presently before us, our supreme court
       did hold that the word “shall” in section 15-1508(b) of the Foreclosure Law mandated
       obligations on the circuit court upon motion of confirmation of a judicial sale. Id. at 178. Our
       supreme court reasoned, “a court *** has mandatory obligations to (a) conduct a hearing on
       confirmation of a judicial sale where a motion to confirm has been made and notice has been
       given, and, (b) following the hearing, to confirm the sale unless it finds that any of the four
       specified exceptions are present.” Id. Furthermore, our supreme court held that a motion
       requesting confirmation of a judicial sale invokes the mandatory requirements of section 15-
       1508(b) of the Foreclosure Law. Id. In this case, as plaintiff already invoked the mandatory
       requirements of section 15-1508(b), it follows that the circuit court must look to the
       requirements of section 15-1508(b) of the Foreclosure Law to vacate a confirmation of a
       judicial sale.
¶ 31        Accordingly, we agree with the Barnes decision that section 15-1508(b) of the


                                                 -9-
       Foreclosure Law is the proper avenue for a party, such as intervenor in this case, to utilize
       after section 15-1508(b) has been invoked. To the extent that McCluskey conflicts with our
       holding in this case, we respectfully decline to follow it. See O’Casek v. Children’s Home
       & Aid Society of Illinois, 229 Ill. 2d 421, 440 (2008) (under the doctrine of stare decisis, “the
       opinion of one district, division, or panel of the appellate court is not binding on other
       districts, divisions, or panels”). Therefore, in this matter we will only address intervenor’s
       arguments concerning section 15-1508(b) of the Foreclosure Law. We note that intervenor
       has only argued that justice was not done under section 15-1508(b)(iv) (735 ILCS 5/15-
       1508(b)(iv) (West 2010)) because of an alleged defective lis pendens and because plaintiff
       allegedly failed to register under the Collection Act. Intervenor did not allege that notice of
       the sale was improper, that “the terms of the sale were unconscionable” or that “the sale was
       conducted fraudulently” under section 15-1508(b)(i) through (iii) of the Foreclosure Law.
       735 ILCS 5/15-1508(b)(i)-(iii) (West 2010).
¶ 32       Circuit courts are given broad discretion in confirming or rejecting judicial sales. Lewis,
       229 Ill. 2d at 178. Absent an abuse of that discretion, we will not disturb the circuit court’s
       decision whether to confirm a judicial sale. Id. A motion requesting confirmation of a
       judicial sale invokes the mandatory requirements of section 15-1508(b) of the Foreclosure
       Law. Lewis, 229 Ill. 2d at 179. An interested party seeking to oppose the judicial sale bears
       the burden of proving that sufficient grounds exist to disapprove of a judicial sale. Sewickley,
       LLC v. Chicago Title Land Trust Co., 2012 IL App (1st) 112977, ¶ 35. An abuse of
       discretion occurs when the circuit court’s ruling is unreasonable, fanciful or arbitrary, or
       where no reasonable person would agree with the view of the circuit court. Blum v. Koster,
       235 Ill. 2d 21, 36 (2009). With these principles in mind, we will now address whether justice
       was done in accordance with section 15-1508(b)(iv) of the Foreclosure Law (735 ILCS 5/15-
       1508(b)(iv) (West 2010)) based on the following reasons, as presented by intervenor in its
       motion to vacate: whether plaintiff failed to obtain a license under the Collection Act and
       whether plaintiff filed a defective lis pendens.

¶ 33                                          Collection Act
¶ 34       Intervenor first argues that the confirmation of the judicial sale must be vacated because
       plaintiff failed to register as a collection agency under the Collection Act and failed to prove
       it was exempt from doing so. 225 ILCS 425/1 et seq. (West 2010). Plaintiff responds that
       intervenor cannot avail itself of any relief under the Collection Act due to a lack of a
       “debtor/creditor nexus” between it and plaintiff. Specifically, intervenor is a third party
       bidder at a junior mortgagee’s judicial foreclosure sale and was not a customer of plaintiff’s.
       Furthermore, plaintiff argues that it is exempt, under section 2.03, from the Collection Act.
       225 ILCS 425/2.03 (West 2010). In its supplemental brief, plaintiff asserts that it is licensed
       under the Residential Mortgage License Act of 1987, specifically as a servicer under section
       1-4(q). 205 ILCS 635/1-1 et seq. (West 2010).
¶ 35       Section 2.03 of the Collection Act provides, in relevant part:
           “This Act does not apply to persons whose collection activities are confined to and are
           directly related to the operation of a business other than that of a collection agency, and


                                                 -10-
           specifically does not include the following:
                    1. Banks, including trust departments, affiliates, and subsidiaries thereof,
               fiduciaries, and financing and lending institutions (except those who own or operate
               collection agencies);
                                                 ***
                    8. Loan and finance companies[.]” 225 ILCS 425/2.03 (West 2010).
       Intervenor, both in its briefs before this court and before the circuit court, appears to argue
       that plaintiff bears the burden of proving that the Collection Act does not apply to it.6 Before
       this court, intervenor argues that “assuming loan servicing is equivalent to debt collection,
       [p]laintiff is required to register under the Collection Agency Act.” We reiterate that an
       interested party seeking to oppose a judicial sale, such as intervenor in this case, bears the
       burden of proving that sufficient grounds exist to disapprove of a judicial sale. Sewickley,
       LLC, 2012 IL App (1st) 112977, ¶ 35. We hold that intervenor has failed to meet its burden
       here. Intervenor presented no evidence that plaintiff, as the servicer of the loan, is not exempt
       from the Collection Act under section 2.03. 225 ILCS 425/2.03 (West 2010). Similarly,
       intervenor presented no evidence that plaintiff is even subject to the Collection Act. We
       agree with the circuit court’s findings that intervenor failed to establish that plaintiff is really
       a collection agency and failed to present any evidence that indicated that loan servicing is
       related to the actions of a collection agency. Based on this lack of evidence, we cannot say
       the circuit court abused its discretion when it discounted intervenor’s assertion that plaintiff
       failed to register as a collection agency under the Collection Act.

¶ 36                                         Lis Pendens
¶ 37       Intervenor argues that plaintiff filed a defective lis pendens, which in turn led the Cook
       County recorder of deeds to incorrectly list the lis pendens on its website. According to
       intervenor, the lis pendens is defective because it listed, albeit under the heading “[o]ther
       parties of interest,” the second mortgage on the property, which it characterizes as
       “unrequired [sic].” After searching the Cook County recorder of deeds website, intervenor
       successfully bid at a judicial foreclosure sale conducted by the second mortgagee, which it
       inadvertently believed to hold the first mortgage on the property.
¶ 38       In response, plaintiff argues that a review of the lis pendens it filed in this case meets the
       requirements of section 15-1503 of the Foreclosure Law (735 ILCS 5/15-1503 (West 2010)),
       and that it was intervenor’s duty in this case to actually examine the lis pendens, not to rely
       solely on the Cook County recorder of deeds’ website.
¶ 39       Section 15-1503 of the Foreclosure Law governs the filing of lis pendens in mortgage
       foreclosure actions, and it provides in relevant part:


               6
                At oral argument before this court, counsel for intervenor admitted that it had the burden
       of showing that grounds existed to vacate the confirmation of the sale. Counsel, however, was
       discussing its burden in context of proceeding under section 2-1301(e) of the Code. 735 ILCS 5/2-
       1301(e) (West 2010).

                                                  -11-
               “(a) A notice of foreclosure, whether the foreclosure is initiated by complaint or
           counterclaim, made in accordance with this Section and recorded in the county in which
           the mortgaged real estate is located shall be constructive notice of the pendency of the
           foreclosure to every person claiming an interest in or lien on the mortgaged real estate,
           whose interest or lien has not been recorded prior to the recording of such notice of
           foreclosure. Such notice of foreclosure must be executed by any party or any party’s
           attorney and shall include (i) the names of all plaintiffs and the case number, (ii) the court
           in which the action was brought, (iii) the names and title holders of record, (iv) a legal
           description of the real estate sufficient to identify it with reasonable certainty, (v) a
           common address or description of the location of the real estate and (vi) identification
           of the mortgage sought to be foreclosed. An incorrect common address or description of
           the location, or an immaterial error in the identification of a plaintiff or title holder of
           record, shall not invalidate the lis pendens effect of the notice under this Section. A
           notice with this section shall be deemed to comply with section 2-1901 of the Code of
           Civil Procedure and shall have the same effect as a notice filed pursuant to that Section;
           however, a notice which complies with Section 2-1901 shall not be constructive notice
           unless it also complies with the requirements of this Section.” 735 ILCS 5/15-1503 (West
           2010).
¶ 40       Our review of the lis pendens filed in this case, as attached to intervenor’s motion to
       vacate the confirmation of the sale, shows that plaintiff complied with all aspects of section
       15-1503 of the Foreclosure Law. 735 ILCS 5/15-1503 (West 2010). The lis pendens lists the
       mortgage at issue in this case as the mortgage to be foreclosed and lists the second mortgage
       under the title “[o]ther parties of interest.” It appears that intervenor relied solely on the Cook
       County recorder of deeds’ website instead of actually reviewing the lis pendens itself.
       Counsel for intervenor admitted as much at oral argument before the circuit court, stating
       “had my clients actually, I guess, downloaded the document and looked at the lis pendens,
       yes, they would have actual notice at that time. But I believe we had previously submitted
       affidavits attesting to the fact that that didn’t occur here.”7 We will not vacate the
       confirmation of a judicial sale at the insistence of an interested party whose complained-of
       error was the result of its own negligence. Blancett v. Taylor, 6 Ill. 2d 434, 438 (1955)
       (“courts will not refuse to confirm a judicial sale at the instance of an interested party, where
       the matter complained of is the result of his own conduct or negligence”). Therefore,
       intervenor has also failed to show that the lis pendens filed in this matter was sufficient
       grounds to vacate the confirmation of sale.
¶ 41       Overall, intervenor failed to carry its burden of proving that sufficient grounds existed
       to vacate the confirmation of sale in this case. Sewickley, LLC, 2012 IL App (1st) 112977,
       ¶ 35. Specifically, intervenor failed to show that “justice was otherwise not done” in the
       judicial sale in accordance with section 15-1508(b)(iv) of the Foreclosure Law. 735 ILCS
       5/15-1508(b)(iv) (West 2010). Accordingly, we hold that the circuit court did not abuse its
       discretion in denying intervenor’s motion to vacate the confirmation of the sale.


               7
                The record is devoid of any such affidavits.

                                                  -12-
¶ 42                                CONCLUSION
¶ 43   The judgment of the circuit court is affirmed.

¶ 44   Affirmed.




                                          -13-